DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph [0050] (in two locations), [0052], and [0055] appear to convey that block 304 is present in FIG. 5; however, FIG. 5 appears to disclose a block 704 instead. 
Paragraphs [0050] (in two locations), [0051], and [0055] disclose block 508; however, it appears that the drawings instead use reference character 308 rather than 508. 
Paragraph [0052] (in three locations), [0055], and [0056] appear to convey that reference character 306 is present in FIG. 5; however, FIG. 5 does not disclose a reference character 306. 
Paragraph [0057] discloses “bank zero (DB=0) 216”. However, reference character 216 was previously associated with a bank counter. 
In paragraph [0059], line 4, a comma should be inserted before “allocates” for grammatical clarity. 
Paragraph [0059] appears to convey that reference character 306 is present in FIG. 7; however, FIG. 7 does not disclose a reference character 306. 
In paragraph [0082], there appears to be an errant quotation mark in the last line. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ALLOCATION OF MEMORY IN WHICH REGISTERS REFERENCED BY DIFFERENT GROUPS OF INSTANCES OF THE SAME TASK ARE MAPPED TO INDIVIDUAL LOGICAL MEMORIES.

Drawings
The drawings are objected to because:
Reference character 202 is used to refer to a processor in paragraph [0041] (“The processing system 200 comprises a processor 202”) and Figure 2. However, reference character 202 is instead used to refer to a processing system in [0061].
Figure 3 discloses allocating “to” a bank counter value to the task in step 304; however, paragraph [0050] discloses “a bank counter value is allocated to the task (block 304). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claims 4 and 16-19 are objected to because of the following informalities.  Appropriate correction is required.
In claim 4, line 6, “the sequence” should be “the pre-defined sequence” for antecedent basis clarity. 

In claim 16, line 6, “the dominant bank mask” should be “the stored dominant bank mask” for antecedent basis clarity. 
Claims 17-19 are objected to for failing to alleviate the objection of claim 16 above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “task creation module configured to create tasks” in claim 20, and “address generation unit configured, for each of the groups, to map registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of the group counter” in claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
In claim 20, claim limitation “task creation module configured to create tasks” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, task creation module 206). 
In claim 20, claim limitation “address generation unit configured, for each of the groups, to map registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of the group counter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, address generation unit 212). 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, claim limitation “task creation module configured to create tasks” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, task creation module 206). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 20, claim limitation “address generation unit configured, for each of the groups, to map registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of the group counter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, address generation unit 212). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “the groups” in line 6. However, this limitation has insufficient antecedent basis in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “the one or more groups” or as “groups of the one or more groups” or as something else. For the purposes of this office action, the examiner is interpreting the limitation under the former interpretation. 
Claim 1 recites the limitation “mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter” in lines 6-8. However, it is indefinite as to whether the allocation scheme itself is adjusted by a current value of a group counter (and, if so, indefinite as to what it means for a scheme to be adjusted in view of the context of the claim), or whether the mapping of the registers is based on a pre-defined allocation scheme and a current value of a group counter, such that the current value of a group counter affects the mapping of the registers but the pre-defined allocation scheme does not change. Note that this limitation is also recited in claim 4, lines 1-3; and claim 5, lines 4-6.
Claim 1 recites the limitation “mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter” in lines 6-8. However, it is indefinite as to whether the registers are collectively mapped to a same one logical memory, or whether each register of the registers is mapped to a logical memory which can be the same as or different than other logical memories to which other registers of the registers are mapped, or whether another interpretation is intended.  Note that this limitation is also recited in claim 4, lines 1-3; and claim 5, lines 4-6.
Claim 1 recites the limitation “adjusting the group counter” in line 9. However, it is indefinite as to whether it is the group counter (which does not appear to be a value itself, given 
Claims 2-19 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 2 recites the limitation “the group counter for a previous task” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. While a group counter has been previously recited, a group counter “for a previous task” has not yet been recited. 

Claim 3 recites the limitation “the instances of the task are grouped into G groups, where G is an integer” in lines 1-2. However, claim 1, upon which claim 3 is dependent, recites the limitation “grouping instances of one of the tasks into one or more groups” in line 5. As 0 is an integer, the metes and bounds of the claim are indefinite, with respect to whether grouping must occur. For the purposes of this office action, the examiner is interpreting the claim to discount the aforementioned possibility. 
Claim 3 recites the limitation “the group counter for a previous task” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. While a group counter has been previously recited, a group counter “for a previous task” has not yet been recited. 

Claim 5 recites the limitation “mapping registers referenced by the task to memory banks in one of the plurality of logical memories” in lines 7-8. However, it is indefinite as to whether 
Claim 5 recites the limitation “each of the logical memories comprises a plurality of memory banks” in lines 1-2. However, claim 5 also recites the limitation “said one of the plurality of logical memories comprises b banks, wherein b is an integer” in lines 8-9. As both 0 and 1 are integers, the metes and bounds of the claim are indefinite, with respect to whether said one of the plurality of logical memories may comprise zero banks or one bank. For the purposes of this office action, the examiner is interpreting the claim to discount the aforementioned possibility. 
Claim 5 recites the limitation “the mapping” in line 9. However, it is indefinite as to whether the antecedent basis for this limitation is “mapping” in claim 5, line 4, or “mapping” in claim 5, line 7. 
Claims 6-19 are rejected for failing to alleviate the rejections of claim 5 above.

Claim 6 recites the limitation “the bank counter” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 6, lines 2-3.
Claim 6 recites the limitation “the value of the bank counter” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is not necessarily the same as the previously recited “bank counter value”. Note that this limitation is also recited in claim 7, line 1. 
Claims 7-10 are rejected for failing to alleviate the rejections of claim 6 above. 

Claim 7 recites the limitation “the bank counter for a previous task” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. While a bank counter has been previously recited, a bank counter “for a previous task” has not yet been recited. 

Claim 9 recites the limitation “the register number” in line 4. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, the examiner is interpreting the limitation to be “a register number”.

Claim 10 recites the limitation “the register number” in line 5. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, the examiner is interpreting the limitation to be “a register number”.

Claim 11 recites the limitation “the bank counter” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 11 recites the limitation “registers in the task” in line 8. However, the metes and bounds of the limitation are indefinite, as it is unclear as to how registers can be “in” a task. Examiner notes that claim 5 recites “registers referenced by the task” in line 7. For the purposes 

Claim 11 recites the limitation “the dominant bank for the task” in line 9. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 13, line 3; claim 13, lines 5-6; claim 14, line 3; claim 15, line 3; and claim 15, lines 4-5. Examiner notes that claim 11 recites a dominant bank “associated with” the task in line 4. For the purposes of this office action, the examiner is interpreting the limitation to be “the dominant bank associated with the task”.
Claims 12-15 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 13 recites the limitation “the dominant bank of the task” in line 10. However, there is insufficient antecedent basis for this limitation in the claims. Examiner notes that claim 11 recites a dominant bank “associated with” the task in line 4. For the purposes of this office action, the examiner is interpreting the limitation to be “the dominant bank associated with the task”.

Claim 14 recites the limitation “the register number” in line 5. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, the examiner is interpreting the limitation to be “a register number”.
Claim 14 recites the limitation “the dominant bank of the task” in line 6. However, there is insufficient antecedent basis for this limitation in the claims. Examiner notes that claim 11 recites a dominant bank “associated with” the task in line 4. For the purposes of this office 

Claim 15 recites the limitation “the register number” in line 7. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, the examiner is interpreting the limitation to be “a register number”.

Claim 16 recites the limitation “the dominant bank for the task” in line 4. However, there is insufficient antecedent basis for this limitation in the claims. Examiner notes that claim 16 recites a dominant bank “associated with” the task in line 2. For the purposes of this office action, the examiner is interpreting the limitation to be “the dominant bank associated with the task”.
Claims 17-19 are rejected for failing to alleviate the rejection of claim 16 above.

Claim 19 recites the limitation “the register number” in line 5. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, the examiner is interpreting the limitation to be “a register number”.

Claim 20 recites the limitation “the groups” in line 8. However, this limitation has insufficient antecedent basis in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “the one or more groups” or as “groups of the one or more groups” or as something else. For the purposes of this office action, the examiner is interpreting the limitation under the former interpretation. 
Claim 20 recites the limitation “map registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter” in lines 8-10. However, it is indefinite as to whether the allocation scheme itself is adjusted by a current value of a group counter (and, if so, indefinite as to what it means for a scheme to be adjusted in view of the context of the claim), or whether the mapping of the registers is based on a pre-defined allocation scheme and a current value of a group counter, such that the current value of a group counter affects the mapping of the registers but the pre-defined allocation scheme does not change. 
Claim 20 recites the limitation “map registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter” in lines 8-10. However, it is indefinite as to whether the registers are collectively mapped to a same one logical memory, or whether each register of the registers is mapped to a logical memory which can be the same as or different than other logical memories to which other registers of the registers are mapped, or whether another interpretation is intended.  
Claim 20 recites the limitation “adjust the group counter” in lines 11-12. However, it is indefinite as to whether it is the group counter (which does not appear to be a value itself, given that “a current value of a group counter” was previously recited) that is adjusted (and, if so, indefinite as to what it means to adjust a group counter itself) or whether it is a value of the group counter that is adjusted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coon et al. (Coon) (US 7634621 B1) in view of Howson et al. (Howson) (US 20150169370 A1)
Consider claim 1, Coon discloses a method of memory allocation (col. 1, lines 50-51, register allocation methods for storing data in a register file or other memory having multiple banks) in a processing system (col. 3, line 5, Computing System), the processing system comprising a plurality of logical memories (col. 1, lines 50-51, register allocation methods for storing data in a register file or other memory having multiple banks) and the method comprising: for each of groups (col. 8, line 61, assignment of registers for threads), mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme (col. 10, lines 10-11, Register Address Unit 240 allocates registers for storing operands in multiple Banks 320, i.e. a fat allocation; col. 10, lines 35-38, Register Address Unit 240 allocates registers for storing operands in a single Bank 320, i.e. a thin allocation, specified by the bank indicator) adjusted by a current value of a group counter (col. 10, lines 16-24, in step 620 Register Address Unit 240 updates a phase value, so that registers assigned to operands allocated for a subsequent thread will be skewed relative to the registers allocated in step 610 In a specific embodiment of the present invention, the phase value is updated by being assigned a value based on the thread identifier, such that the phase is equal to the thread id modulo (number of banks in register file), though in other embodiments of the present invention, other methods may be used to update the phase; alternatively, col. 10, lines 
However, Coon does not disclose creating tasks, each of the tasks comprising a plurality of separate instances, each instance operating on a different data item; grouping instances of one of the tasks into one or more groups, wherein the aforementioned adjusting is for each of the tasks.

Howson’s teaching increases efficiency (Howson, [0001], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Howson with the invention of Coon in order to increase efficiency. Note that Howson’s teaching as cited above, when applied to the invention of Coon as cited above, results in the overall limitation that the adjusting the group counter is for each of the tasks.

Consider claim 2, the overall combination entails the method according to claim 1, wherein the group counter is adjusted for a task by incrementing the group counter for a previous task by one (Coon, col. 10, lines 39-48, if, in step 640, Register Address Unit 240 determines the Bank 320 available for allocation is bank N-1, as specified by a bank indicator, then in step 650 Register Address Unit 240 updates the base to indicate the first location available for allocation and proceeds to step 670, and the bank is set to bank 0. If, in step 640, Register Address Unit 240 determines the Bank 320 available for allocation is not bank N-1, then in step 645 Register Address Unit 240 updates the bank indicator by incrementing the bank indicator by 1 and proceeds to step 670).

Consider claim 3, the overall combination entails the method according to claim 1, wherein the instances of the task are grouped into G groups, where G is an integer (Howson, [0002], lines 5-8, a group of work items which comprise the same sequence of instructions to be performed on respective data items are grouped together into a task. Each task may include up to a predetermined maximum number of work items), and wherein the group counter is adjusted for a task by incrementing the group counter for a previous task by G (Howson, [0002], lines 5-8, a group of work items which comprise the same sequence of instructions to be performed on respective data items are grouped together into a task. Each task may include up to a predetermined maximum number of work items; Coon, col. 10, lines 39-48, if, in step 640, Register Address Unit 240 determines the Bank 320 available for allocation is bank N-1, as specified by a bank indicator, then in step 650 Register Address Unit 240 updates the base to indicate the first location available for allocation and proceeds to step 670, and the bank is set to bank 0. If, in step 640, Register Address Unit 240 determines the Bank 320 available for allocation is not bank N-1, then in step 645 Register Address Unit 240 updates the bank indicator by incrementing the bank indicator by 1 and proceeds to step 670).

Consider claim 4, the overall combination entails the method according to claim 1, wherein mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined allocation scheme adjusted by a current value of a group counter comprises: mapping registers referenced by the group to one of the plurality of logical memories based on a pre-defined sequence of the plurality of logical memories in the processing system, starting at a position in the sequence specified by the current value of the group counter (Coon, 

Consider claim 20, Coon discloses a processing system (col. 3, line 5, Computing System) comprising: a plurality of logical memories (col. 1, lines 50-51, register allocation methods for storing data in a register file or other memory having multiple banks); a group counter (col. 10, lines 16-24, in step 620 Register Address Unit 240 updates a phase value, so that registers assigned to operands allocated for a subsequent thread will be skewed relative to the registers allocated in step 610 In a specific embodiment of the present invention, the phase value is updated by being assigned a value based on the thread identifier, such that the phase is equal to the thread id modulo (number of banks in register file), though in other embodiments of the present invention, other methods may be used to update the phase; alternatively, col. 10, lines 39-48, if, in step 640, Register Address Unit 240 determines the Bank 320 available for 
However, Coon does not disclose a task creation module configured to create tasks, each of the tasks comprising a plurality of separate instances, each instance operating on a different data item; and a scheduler configured to group instances of one of the tasks into one or more groups, wherein either the task creation module or the scheduler is further configured to perform the aforementioned adjusting, and wherein the aforementioned adjusting is for each of the tasks.
On the other hand, Howson discloses a task creation module configured to create tasks ([0002], line 1, a task may be formed), each of the tasks comprising a plurality of separate instances ([0002], line 1, work items), each instance operating on a different data item ([0002], line 7, respective data items); and a scheduler configured to group instances of one of the tasks into one or more groups ([0002], lines 5-8, a group of work items which comprise the same 
Howson’s teaching increases efficiency (Howson, [0001], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Howson with the invention of Coon in order to increase efficiency. Note that Howson’s teaching as cited above, when applied to the invention of Coon as cited above, results in the overall limitation that either the task creation module or the scheduler is further configured to perform the aforementioned adjusting the group counter, and that the aforementioned adjusting the group counter is for each of the tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozdemir et al. (US 20140032873 A1) disclose in [0034] that “the memory address mapping scheme that yields the minimum number of accesses for the bank with the maximum accesses, thus achieving the best spread of accesses among the memory banks in the system, is selected as the address mapping scheme for the system until the next calibration event.” As such, this reference is relevant to claim 5, which is directed to mapping registers to memory banks as part of a pre-defined allocation scheme. 
Kloosterman et al. (US 20190114205) disclose in paragraph [0067] that “[i]n one example arrangement, each register (r1, r2, r3, . . . ) has a fixed assignment to a bank, e.g. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KEITH E VICARY/            Primary Examiner, Art Unit 2182